Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ted Barthel on 3/8/22.

The application has been amended as follows: 
Delete claims 18 and 21.
In claim 22, delete “claim 18” in the first line and put in its place “claim 4”. Delete “porous organic polymer” from the first and second line and put in its place “metal organic framework”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended independent claim 4 to include the subject matter of previous dependent claim 5, indicated as allowable. The previous rejections over “Surface structuration (micro and/or nano) governed by the fluorinated tail lengths toward superoleophobic surfaces” by Bellanger et al are withdrawn. Bellanger describes a material that is not a metal-organic framework. 
Applicant has also adopted language in claim 22 which overcomes the previous claim objection and amended claims 23-25 to overcome 112(b) rejections.
As previously stated for allowable subject matter, now applicable to all claims:
US 20100282080 by Omary et al is closely related to the claimed metal-organic frameworks (e.g. claim 1, 4) but fails to anticipate or render obvious the claims. The instantly claimed amphiphobicity is a surface that repels both polar liquids, such as water, and nonpolar (oily) liquids (oleophobic, lipophobic). To render a surface oleophobic takes specific intent; according to “Superhydrophobic and Oleophobic Surfaces” the surface energy must be lower than 20 mN/m; such a low surface free energy requires a special engineering of the surface properties, in terms of both chemistry and roughness (p.2). There is no mention of oleophobicity, surface energy or roughness in Omary, and the metal-organic framework therein does differ from the instant- Omary describes a silver/triazole structure (Omary Fig.1) where the instant emphasizes a zinc/imidazole structure (instant Fig.2). The instant also describes surface treatment of an existing metal-organic framework to arrive at the claimed amphiphobic MOF (e.g. claim 29), which differs from Omary who builds the entire MOF from fluorine-containing blocks (Omary Fig.2). Thus it is hard to say with substantive certainty that Omary would possess oleophobicity, and by extension, amphiphobicity. 
Similarly US 20080188677 by Schubert et al describes a metal-organic framework of aluminum with benzenetricarboxylate (paragraph 13) which contains an ethyl group which may be substituted with some fluorine atoms (abstract). However, oleophobicity, surface free energy, and/or surface roughness are not mentioned. Since the property of oleophobicity appears to require specific intent and/or surface free energy or roughness and none of these are described by Schubert, it is hard to say with substantive certainty that Schubert would possess oleophobicity, and by extension, amphiphobicity.
As such, there is not applicable art pertaining to the instantly claimed amphiphobic metal-organic framework (e.g. claim 1, claim 4).
Claim 29 was rejoined in the previous action and is allowable for the same reasons as claim 1 listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766